ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_06_EN.txt.                      390 	




                                     DECLARATION OF JUDGE CRAWFORD



                        Article 4 of the Palermo Convention — Article 4 (1) not merely a without
                     prejudice clause — Article 4 (1) imposes an obligation in accordance with its
                     terms — Article 4 as a safeguard against intervention on the territory of another
                     State party — Legislative history of Article 4 of the Palermo Convention —
                     Legislative history of Article 2 of the United Nations Convention against Illicit
                     Traffic in Narcotic Drugs and Psychotropic Substances (1988).


                        1. In this case, Equatorial Guinea relies on Article 4 of the Palermo
                     Convention to attract the protection of certain rules of international law.
                     Its principal argument is that Article 4 incorporates by reference the cus-
                     tomary international rules relating to the immunities of States and State
                     officials, since these derive from the principle of sovereign equality with
                     which Article 4 (1) requires States parties to comply 1.

                        2. This argument assumes that Article 4 (1) gives legal effect, for the
                     purposes of the application of the Palermo Convention, to the principles
                     of customary international law to which it refers, namely sovereign equal-
                     ity, territorial integrity and non‑intervention in the domestic affairs of
                     other States. Strictly speaking, it was not necessary for the Court to
                     decide whether this is so, since for the reasons given in paragraphs 92‑102
                     of the Judgment, with which I fully agree, Article 4 does not incorporate
                     the rules relating to the immunities of States and their officials. Moreover,
                     it was a sufficient ground to reject Equatorial Guinea’s separate argument
                     based on exclusive jurisdiction to point out that neither Article 6 nor
                     Article 15 of the Palermo Convention confer exclusive jurisdiction over
                     predicate offences on the State where those offences were committed (see
                     paragraphs 115‑117 of the Judgment).

                        3. However, it has been suggested that Article 4 (1) is merely a without
                     prejudice clause, which does not impose an obligation on States parties to
                     the Palermo Convention to act in conformity with the principles of sover-
                     eign equality, territorial integrity and non‑intervention in any event. If
                     this were the case, it would have been a simpler and more direct ground
                     for denying the Court’s jurisdiction under the Palermo Convention, since

                        1 True, Equatorial Guinea did not actually use the term “incorporation by reference”,

                     resorting instead to synonyms such as “contained within the principles referred to in
                     Article 4” (CR 2018/3, p. 28, para. 1 (Wood); ibid., p. 30, para. 8 (Wood)), or “part and
                     parcel of the principles of sovereign equality and non‑intervention” (CR 2018/5, p. 21,
                     para. 16 (Wood)). It was more an argument of incorporation by inference.

                     102




5 CIJ1142.indb 200                                                                                               21/02/19 15:44

                     391 	 immunities and criminal proceedings (decl. crawford)

                     it would have undercut the very assumption on which Equatorial Guin-
                     ea’s Article 4 arguments were based.

                        4. The Court has not taken this course, and in my view rightly not.
                     Article 4 (1) on the face of it imposes an obligation ; it is in mandatory
                     language (“shall carry out their obligations”) and the principles of sover-
                     eign equality, territorial integrity and non‑intervention are established
                     legal principles with a determinate content. In this as in other respects,
                     Article 4 is quite unlike Article I of the Treaty of Amity which was con-
                     sidered in Oil Platforms (Islamic Republic of Iran v. United States of
                     America), Preliminary Objection, Judgment, I.C.J. Reports 1996 (II),
                     p. 803. Article I proclaimed “firm and enduring peace and sincere friend-
                     ship” between the parties. It did not refer to any specific principles or
                     rules of international law, but was aspirational in character.

                        5. The Palermo Convention, like the 1988 Convention against Illicit
                     Traffic in Narcotic Drugs and Psychotropic Substances, from which Arti-
                     cle 4 (1) was transposed, has as its object to promote co‑operation between
                     States to facilitate effective measures to combat transboundary crime (see
                     Article 1 of the Palermo Convention). However, States parties to the Pal-
                     ermo Convention were concerned to protect themselves against unwanted
                     extraterritorial action by other States. This concern was expressed, for
                     example, during a meeting of the Working Group on the Implementation
                     of the Naples Political Declaration and Global Action Plan against Orga-
                     nized Transnational Crime in April 1998. The Working Group, estab-
                     lished by the United Nations Commission on Crime Prevention and
                     Criminal Justice, discussed a report containing options for a convention
                     against transnational organized crime, elaborated by the inter‑sessional
                     open‑ended intergovernmental group of experts in Warsaw in Febru-
                     ary 1998. The Commission on Crime Prevention and Criminal Justice dis-
                     cussed the progress of the Working Group at its Seventh Session.
                     Relevantly, the Report of that session says :



                               “Prior to the closing of the meeting . . . [t]he representative of
                           Colombia stated . . . [t]he purpose of the instrument would be to allow
                           State parties to it to afford one another international co-­operation
                           and mutual legal assistance with full respect of the principles embodied
                           in the Charter of the United Nations, international law, national legis-
                           lation and human rights . . . The representative of Pakistan highlighted
                           the need for the convention to define the term ‘transnational organ-
                           ized crime’, as well as to include a list of offences. That representative
                           also maintained that, in order to ensure its wide acceptability, the
                           ­convention should take into account the principles of territorial integ-
                            rity and sovereignty of States.” (Report on the Seventh Session,

                     103




5 CIJ1142.indb 202                                                                                      21/02/19 15:44

                     392 	 immunities and criminal proceedings (decl. crawford)

                           ­ upplement No. 10, United Nations doc. E/CN.15/1998/11, Ann. III,
                           S
                           p. 80 ; emphasis added.)
                         6. In December 1998 an Ad Hoc Committee was established by the
                     General Assembly for the purpose of elaborating a comprehensive inter-
                     national convention against transnational organized crime. The record of
                     discussion in the Ad Hoc Committee shows that concern was expressed
                     for the sovereignty and territorial integrity of States parties in the context
                     of provisions relating to “special investigative techniques”, “joint teams”
                     to be used in law enforcement co‑operation and the draft Article on juris-
                     diction. In relation to the draft Article on jurisdiction, several delegations
                     raised concerns that it could be understood to allow States parties to
                     apply their domestic laws to the territory of other States, for example, by
                     carrying out investigative measures abroad. In response, it was pointed
                     out that what became Article 4 (1) “emphasized the principles of sover-
                     eign equality, territorial integrity and non‑intervention in the domestic
                     affairs of other States and that those principles applied also to any exer-
                     cise of jurisdiction”. The focus was on what became Article 4 as a safe-
                     guard against intervention on the territory of another State, including by
                     way of extraterritorial jurisdiction. The indications are that what became
                     Article 4 (1) was seen by delegations involved in the drafting of the
                     Palermo Convention as a necessary balance to the provisions of the
                     ­
                     ­Convention dealing with the effective suppression of transnational orga-
                      nized crime.
                         7. Support for this conclusion can also be gleaned from the history of
                      Article 2 (2) of the 1988 Drugs Convention. Forty‑two States framed a
                      proposal for what became Article 2 (2) expressly as a without prejudice
                      clause: “Nothing in this Convention derogates from the principles of the
                      sovereign equality and territorial integrity of States or that of non‑inter-
                      vention in the domestic affairs of States.” The United States expressed the
                      view that “[t]he main difficulty . . . with that text was the prevailingly
                      negative tone of the wording”. The United States proposed an amend-
                      ment “with the aim of giving it a more positive mode of expression”. The
                      proposal, ultimately adopted in Article 2 (2) of the 1988 Drugs Conven-
                      tion, provided that States parties “shall carry out their obligations” under
                      the present Convention “in a manner consistent with the principles of
                      sovereign equality and territorial integrity”. The Commentary to the
                      1988 Drugs Convention records the suggestion that

                           “in addition to including . . . safeguard clauses [in relation to national
                           legal systems and domestic laws], it would be desirable to devise a
                           separate article of general application, covering the whole Conven-
                           tion, which would ensure that the obligations assumed by parties
                           would in no way infringe universally recognized legal principles such
                           as the sovereign equality and territorial integrity of States” (Commen-
                           tary, para. 2.1 ; emphasis added).


                     104




5 CIJ1142.indb 204                                                                                      21/02/19 15:44

                     393 	 immunities and criminal proceedings (decl. crawford)

                        It is one thing to say that treaty provisions are without prejudice to
                     some rule or principle of international law (and Article 12 (9) of the Pal-
                     ermo Convention does say this). It is quite another to ensure that that is
                     the case.
                        8. Article 4 of the Palermo Convention was originally part of the arti-
                     cle relating to the “Scope of application” of the Convention. It was even-
                     tually placed as a separate clause, entitled “Protection of sovereignty”.
                     Although not decisive, this also suggests that Article 4 (1) is more than a
                     “without prejudice” clause.

                        9. The legislative history of Article 4 of the Palermo Convention, and
                     of Article 2 of the 1988 Drugs Convention, tends to confirm the conclu-
                     sion to be drawn from the actual text of Article 4 (1), viz., that it imposes
                     an obligation in accordance with its terms.


                     (Signed) James Crawford.




                     105




5 CIJ1142.indb 206                                                                                   21/02/19 15:44

